50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff--Appellant,v.Thomas P. RIMMER;  United States Postal Service,Defendants--Appellees.
No. 95-1021.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 22, 1995.

Charles William Levy, Appellant Pro Se.  Larry Lee Gregg, Assistant United States Attorney, Peter J. Coniglio, Special Assistant United States Attorney, Alexandria, VA, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Charles W. Levy appeals from the district court's order dismissing his action filed against the United States Postal Service and the station manager of the Lincolnia, Virginia, post office, in which he alleged that the Defendants prevented him from distributing his campaign literature on postal service property.  Levy brought a virtually identical claim against the Postal Service and the Postmaster of Annandale, Virginia, in Levy v. United States Postal Serv., No. 94-2345 (4th Cir.  Dec. 5, 1994) (unpublished).  As in that case, Levy's complaint here does not state a cognizable claim.  See generally United States v. Kokinda, 497 U.S. 720 (1990) (upholding regulation prohibiting soliciting or political campaigning on postal service property);  Gould v. Department of Health and Human Servs., 905 F.2d 738 (4th Cir.1990) (sovereign immunity), cert. denied, 498 U.S. 1025 (1991).  Accordingly, we affirm the district court's dismissal of Levy's complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED